Case 9:18-cv-80176-BB Document 510-12 Entered on FLSD Docket 05/18/2020 Page 1 of 3

 

From: Ramona Watts [Ramona Watts]

Sent: 7/4/2015 1:51:07 AM

To: Craig S Wright

Subject: Fwd: Without Prejudice - R&D matter [DLM=Sensitive]

Attachments: Appendix 4 - 8AALZGA Email (00000004). pdf; ATTCOCO1.htm; Appendix 7 - ATO Email CF Khou 00 (00000003).pdf;
ATTOO002.htm; Appendix 9 - Kinloch Brigit 0111131 (GO000002).pdf; ATTCO003.htm; ATO forensic record _Hoa Khuu
emails.pdf; ATTO0004.htm; ATO case officer record _Hao Khuu.pdf; ATTCO005.htm; ATO forensic record_Brigid
Kinloch email.pdf; ATTOQ006.htm; ATO case officer record_Brigid Kinloch email.pdf; ATTOOQ007.htm; Bsuiness
Khoo.pdf; ATTOO008.htm

Sent from my iPhone

Begin forwarded message:

From: "Sommer, Andrew" <asommer@claytonutz.com>

To: "Ramona Watts" <ramona. watts(@hotwirepe.com>

Ce: "Heydon Miller (hdmiller@level22.com.au)" <hdmiller@level22.com.au>
Subject: FW: Without Prejudice - R&D matter [DLM=Sensitive]

 

 

 

Dear Ramona

Set out below is a sample of the information that that ATO has. They have significantly more
material than this but they have allowed me to share this material with you as an indicative
sample to help you understand my position.

In each case of the Brigid Kinloch and Hao Khuu emails, they have set out the email in the form
attached to your submission of 26 June, the email in the form from the individual's own email
records and the email in the form stored in the ATO's forensic record.

You can see the differences between the ATO's records and the records in your submission. The
differences are intended to support the position Craig wanted to advance. In each case the
"supportive" wording does not appear on the ATO version of the emails but only on the version
of the emails contained in the submission of 26 June.

The position in relation to the Celeste Salem email is different. No such email is recorded on the
ATO's systems and Ms Salem was not at work that day.

The ATO have also confirmed that no email was sent to Craig from Hao Khuu at 12.16pm on 5
April 2013. Attached is an email Craig sent to me recently which is purportedly from Hao Khuu
at 12.16pm supporting the position taken in relation to the claiming of input tax credits by
DeMorgan Limited. That email is not on the ATO's system and the individual in question denies
sending such an email. The ATO do not have the 12.16pm email (I hadn't sent it to them) but I
asked them to check as I was intending to rely on that 12.16pm email in relation to the
imposition of penalties for DeMorgan Limited in relation to the recent position paper. To be
clear - the attachment to which I am referring is the pdf entitled "Bsuiness Khoo.pdf". This was
not attached to Ms Walwyn's email, however the rest of the attached PDFs are from the ATO.

This is extremely serious. I understand Heydon has been in touch regarding obtaining future
representation for Craig to assist him with these matters. You will understand why I and Clayton

CONFIDENTIAL DEF_01894962
Case 9:18-cv-80176-BB Document 510-12 Entered on FLSD Docket 05/18/2020 Page 2 of 3

Utz can no longer act. I urge the company to seek appropriate advice and Craig to seek separate
advice in relation to these allegations by the ATO.

I also believe that this information should be provided to Stefan Matthews and Rob Macgregor
as a matter of urgency. In my view, it is appropriate for this to come from you rather than from
me.

As discussed on Friday, I have taken advice from my own lawyers and believe that I have no
alternative but to cease acting for DeMorgan Limited and Craig immediately. The letter will be
issued on Monday.

Ihave great personal regard for you both but I cannot allow that personal regard to prevent me
from taking what is the only course of action available to me in these circumstances.

Regards

Andrew

Andrew Sommer, Partner

Clayton Utz

Level 15, 1 Bligh Street, Sydney NSW 2000 Australia | D +612 9353 4837 | F +612 8220 6700 |
M +614 11 721 286 |

asommer@claytonutz.com<mailto:asommer@claytonutz.com> |
www.claytonutz.com<http:/Avww.claytonutz.com/>

 

 

From: Walwyn, Aislinn [mailto:Aislinn. Walwyn(@ato.gov.au]
Sent: Friday, 3 July 2015 4:01 PM

To: Sommer, Andrew

Cc: Montanez, George

Subject: Without Prejudice - R&D matter [DLM=Sensitive]

 

Dear Andrew
I refer to our without prejudice discussion this morning and, as requested, attach copies of the
relevant false emails which were sent to the ATO by Ramona Watts under cover of an email

dated 26 June 2015. The discrepancies have been highlighted in yellow:

1. Purported email correspondence from Hao Khuu, attached as 'Appendix 7 - ATO Email CF
Khou 00 (00000003).pdf

2. Purported email correspondence from Brigid Kinloch, attached as 'Appendix 9 - Kinloch
Brigit 0111131 (00000002).pdf

3. Purported email correspondence from Celeste Salem, which was included within a
document titled 'Appendix 4 - 8AAZLGA Email (00000004). pdf

CONFIDENTIAL DEF_01894963
Case 9:18-cv-80176-BB Document 510-12 Entered on FLSD Docket 05/18/2020 Page 3 of 3

ATO authentic records

Our IT forensic staff have extracted copies of the following authentic email correspondence
between ATO officers and Dr Wright at the time of the alleged emails:

4 Hao Khuu emails

I attach the ATO's IT forensic record of the complete chain of email correspondence between
Hao Khuu and Dr Wright on 5 April 2013. The ATO has no record of Hao Khuu sending an
email to Dr Wright at 12:16 PM, just a courtesy email at 12:17 PM.

I also attach Hao Khuu's record of the emails, which accords with the ATO Forensics version.

5. Brigid Kinloch emails

I attach the ATO's IT forensic record of the emails between Brigid Kinloch and Dr Wright on 1
November 2013 as well as Brigid Kinloch's record of those emails. It shows that Brigid Kinloch
sent an email to Dr Wright that afternoon, however the content differs:

6. Celeste Salem email

The ATO's IT email records show that Celeste Salem did not send the email supplied by Ms
Watts. Further, according to our IT forensic staff the message ID quoted on page 7 of the
document was not sent by anyone in the ATO during any of July 2014 and ATO records show
that Celeste Salem was not at work on Tuesday 15 July 2014.

Please let me know if you would like further clarification.

Regards

Aislinn Walwyn

Assistant Commissioner | E& AS | Private Groups and High Wealth Individuals Australian
Taxation Office

Phone: 02 937 48915 |Mobile: 0408 297 488 ATO | Working for all Australians

BS AS OIE eS ik HS OS FS 2S ie 2IR OS oye 26 2 HIS ik OIE a oie 2S ik OS ek 24e e ofs IS ie Oe fe 246 is IS Fk ik FS fe fs HS fe Oe 2 aie ie IC OES Ie 2s 2 2s 2 OS fe 2s oie os oe 2k is fe 2s i 2s oe aie

IMPORTANT

The information transmitted is for the use of the intended recipient only and may contain
confidential and/or legally privileged material. Any review, re-transmission, disclosure,
dissemination or other use of, or taking of any action in reliance upon, this information by
persons or entities other than the intended recipient is prohibited and may result in severe
penalties. If you have received this e-mail in error please notify the Privacy Hotline of the
Australian Taxation Office, telephone 1300 661 542 and delete all copies of this transmission

together with any attachments.
Hie ee fe 26 2k 2 fe ae aie 2c 2k 2 fe ae afc 29 2s a oe afc 29e 2e fe e aie 2fe 2 2s fe oe aie ofc 2 2 fe aie aie afc 2 fe oie oie aie ae aie fe oie oie ae ae oe fe oie 2k ae 2 fe oie oie 2k ae ae oe oe oie oe ok ok

CONFIDENTIAL DEF_01894964
